Justice TODD,
concurring.
I join the Majority Opinion in full. I write separately to address Chief Justice Saylor’s reference, in his concurrence, to my dissent in Commonwealth v. Lucarelli, 601 Pa. 185, 971 A.2d 1173 (2009). See Concurring Opinion at 295 (Saylor, C.J.). *296As the majority herein discusses in Part II, in Lucarelli, this Court recognized the distinction between the waiver of the right to counsel and the forfeiture of the right to counsel, noting the former requires a knowing act (and thus a colloquy before it may be found to have been waived), while the latter does not. Majority Opinion at 285-86. My dissent in that case took little issue with those broad principles; rather, I disagreed that the defendant’s conduct— his failure to obtain counsel in the nearly nine months leading up to his trial despite the ability to do so — constituted a forfeiture of the right to counsel, as the majority therein found. Nonetheless, I cited with approval cases in which the right to counsel was deemed to be forfeited, including where a defendant assaulted his lawyer. See Lucarelli, 971 A.2d at 1183-84 (Todd, J., dissenting) (discussing cases). Thus, my joinder in the forfeiture holding in the instant case, where counsel was brutally attacked by his client, is entirely consistent with my position in Lucarelli.